DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,814,334 B2 to Eickhoff et al. (“Eickhoff”).
As to claim 1, Eickhoff teaches a drink cup lid (lid 14) comprising a ring-shaped brim mount (brim mount 18) adapted to mate with a brim (brim 20) of a drink cup (cup 12), a central closure (central closure 16) surrounded by the brim mount and formed to include an upstanding drink spout (drink spout 160) having a top wall (top wall 162) formed to include a liquid-discharge outlet (discharge outlet 164) and a side wall (side wall 166) arranged to extend downwardly from the top wall toward an interior region surrounded by the ring-shaped brim mount, and an outlet closure (outlet closure 17)  coupled to the top wall of the upstanding drink spout (Fig. 1) for movement about a horizontally extending pivot axis (pivot axis 17A) between a closed position (Fig. 1) closing the liquid-discharge outlet formed in the top wall of the upstanding drink spout and an opened position (Fig. 3) away from the liquid-discharge outlet, wherein the drink cup lid is made from a sheet comprising polypropylene (col. 3, line 24); but does not teach the drink cup lid has a weight-to-diameter ratio of less than 1 and weight is measured in grams and diameter is measured in inches.
Eickhoff discloses the claimed invention except for the drink cup lid has a weight-to-diameter ratio of less than 1 and weight is measured in grams and diameter is measured in inches.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the lid with a weight to diameter ratio of less than 1 to make a strong but light lid, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 716.02(b) III.
Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PGPUB 2014/0284344 A1 to French discloses a drink cup lid.
U.S. PGPUB 2015/0076151 A1 to Knipe discloses a beverage container lid with inclined lid face.
U.S. PGPUB 2012/0261417 A1 to Tabor et al. discloses a cup lid with an outlet closure.
U.S. PGPUB 2006/0226148 A1 to Hundley et al. discloses a cup lid having a perimeter portion adapted to cause liquid to drain toward a central portion of the lid.
U.S. PGPUB 2021/0362912 A1 to Lai et al. discloses a molded pulp cup lid.
JP 2021041995 A to Tamura et al. discloses a pulp mold lid.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733               

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733